Exhibit 10.1
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW.  NO SALE,
TRANSFER, PLEDGE OR ASSIGNMENT OF THIS NOTE SHALL BE VALID OR EFFECTIVE UNLESS
(A) SUCH TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW,
OR (B) THE HOLDER SHALL DELIVER TO THE COMPANY AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE STATE
SECURITIES LAW.
 
 
UNITED STATES OIL & GAS CORPORATION
 
AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE
 

$4,000,000  December 22, 2010

 
 
This Amended and Restated Convertible Promissory Note (this “Note”) amends and
restates in its entirety that certain Promissory Notes dated May 15, 2009, by
and between Payor and Payee, as the same was amended pursuant to that certain
Amendment to Promissory Note dated March 3, 2010, by and between Payor and Payee
(the “Original Note”), effective as of December 22, 2010 (the “Effective Date”).
 
FOR VALUE RECEIVED, the undersigned, United States Oil & Gas Corporation, a
Delaware corporation (“Payor”), promises to pay to the order of Jeff Turnbull,
an individual, (“Payee”), the sum of $4,000,000 together with interest from the
date hereof on the principal balance hereof from time to time remaining as set
forth herein. Interest shall accrue on the principal balance hereof (i) at a
rate of 2.0% per annum until December 31, 2011, and (ii) at a rate of 10.0% per
annum after December 31, 2011 until maturity and shall be payable semi-annually
in arrears on June 30 and December 31 of each year, beginning June 30, 2011.
 
The Original Note was issued pursuant to the terms of a Securities Purchase
Agreement by and between Payor and Payee, dated as of May 15, 2009 (the
“Purchase Agreement”).  The Original Note and this amendment and restatement
thereof constitutes payment in part for the Shares, as further described in the
Purchase Agreement.  All capitalized terms used but not defined herein shall
have the meanings given to such terms in the Purchase Agreement.
 
1.             Payment Terms.  The principal of this Note shall mature and be
due and payable on December 31, 2012 (the “Maturity Date”).  All payments
hereunder shall be payable, at the discretion of Payee, in lawful money of the
United States of America that is legal tender for public and private debts at
the times of payments.  Payments of principal hereunder shall be tendered at the
address of the Payee set forth in the Purchase Agreement or at such other place
as Payee may, from time to time, designate in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
2.             Prepayments.  This Note may be prepaid by Payor in whole or in
part without the consent of Payee and without prepayment penalty of any kind.
 
3.             Conversion.
 
(a)           Voluntary Conversion. All principal owing under this Note and
accrued and unpaid interest may be converted at the option of the Payee into
that number of shares of common stock of the Payee  (the “Common Stock”) as is
determined by dividing (i) the aggregate principal and accrued and unpaid
interest owing under this Note by (ii) the Share Price (as the same may be
appropriately adjusted for any stock splits, stock dividends, recapitalizations
and the like with respect to the Common Stock).  As used herein, “Share Price”
means the volume-weighted average price of the Common Stock as reported on the
OTCQB market for the three business days ending on the business day prior to the
date a conversion notice is given pursuant to Section 3(b), or such other
applicable date of measurement as mutually agreed upon by the parties hereto,
but in any event shall be no less than $0.0025 per share.  The shares of Common
Stock issuable upon the conversion of this Note will, upon such issuance be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges in respect of the issue thereof.
 
(b)           Mechanics of Conversion.  Payee shall give the Payor at least ten
(10) business days prior written notice of Payee’s intention to convert this
Note in accordance with Section 3(a), which notice shall include the name or
names in which the certificate or certificates for Common Stock are to be
issued, and shall execute and deliver the applicable, reasonable and customary
documents in connection with the issuance of the Common Stock.  Payor shall, as
soon as practicable after receipt of such notice and the original executed
version of this Note, take such actions necessary to issue the Common Stock and
to deliver to Payee a certificate or certificates for the number of shares of
Common Stock to which Payee shall be entitled against surrender of the Note to
be converted.  Such conversion shall be deemed to have been made on the date of
such written notice, and the party entitled to receive the shares of Common
Stock issuable upon such conversion shall be treated for all purposes as the
record holder of such shares of Common Stock as of such date.
 
(c)           No Fractional Conversion Securities.  No fractional shares shall
be issued upon the conversion of this Note, and the aggregate number of shares
of Common Stock to be issued to the Payee shall be rounded down to the nearest
whole share and the Payor shall pay in cash the fair market value (as determined
in good faith by its Board of Directors) of any fractional shares as of the time
when entitlement to receive such fractions is determined.
 
(d)           Limitation on Holdings and Issuances.  Notwithstanding the
foregoing, the Payor shall not be obligated to issue, and Payee shall not be
obligated to accept, any shares of Common Stock which, when aggregated with all
other shares of Common Stock then beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Payee, would result in the beneficial ownership by the Payee of more than 9.9%
of the then-issued and outstanding shares of Common Stock.


 
2

--------------------------------------------------------------------------------

 
 
4.             Resale Agreement.  The Payor shall have the sole right but not
the obligation, at any time prior to the Maturity Date, to elect to resell the
Shares to the Payee in consideration for the cancellation in full of this
Promissory Note (net of certain fees and other amounts) as more fully described
in the Stock Agreement attached hereto as Exhibit A (the “Stock Agreement”).
 
5.             Default.
 
(a)           Events of Default. Each of the following events shall constitute
an event of default under this Agreement (each, an “Event of Default”)
 
(i)           failure by Payor to make any payment of principal or interest when
it becomes due and payable and failure to cure any such default in full within
10 days after notice thereof to Payor;
 
(ii)          a decree or order by a court having jurisdiction shall have been
entered adjudging the Payor as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization of the Payor under the Bankruptcy Code
(Title 11, U.S. Code) or any similar applicable national, federal or state law,
and such decree or order shall have continued undischarged and unstayed for a
period of 60 days; or a decree or order of a court having jurisdiction for the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of the Payor or the property of the Payor or for the winding up or
liquidation of the Payor’s affairs shall have been entered, and such decree or
order shall have continued undischarged and unstayed for a period of 60 days;
 
(iii)         the institution by Payor of proceedings to be adjudicated a
voluntary bankrupt, or consent by Payor to the filing of a bankruptcy proceeding
against itself or filing by Payor of a petition, answer or consent seeking
reorganization under the Bankruptcy Code (Title 11, U.S. Code) or any similar
applicable national, federal or state law, or shall consent to the filing of any
such petition, or consent by Payor to the appointment of a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency, or assignment by
Payor for the benefit of creditors, or admission by Payor in writing  its
inability to pay its debts generally as they become due.
 
6.             Remedies.  If an Event of Default occurs and is continuing, Payee
may elect between the two remedies set forth in Sections 6(a) and 6(b)
hereof.  The remedies set forth herein are the sole remedies of the Payee upon
the occurrence of an Event of Default, and the remedies shall be mutually
exclusive.  Payee may elect only to pursue only one of the following two
remedies.
 
(a)           Share Repurchase. Payee may elect to repurchase the Shares
pursuant to the Stock Agreement by delivering the Repurchase Notice, in the form
attached to the Stock Agreement or such other form as reasonabley agreed by the
parties hereto, within 30 days of the occurrence of the Event of Default; or
 
(b)           Other Remedies. Payee may declare the entire outstanding principal
amount of this Note, any accrued but unpaid interest and any other amounts
payable under this Note to be immediately due and payable (without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived) and exercise any other right power or remedy granted to it or
otherwise permitted to it by law, either by suit in equity or by action at law,
or both.
 
 
3

--------------------------------------------------------------------------------

 
 
7.             Right of Setoff.  Upon notice to the Payee as set forth in the
Purchase Agreement, Payor may set off any amount to which it may be entitled
under Article V of the Purchase Agreement against amounts otherwise payable
under the Note.  The exercise of such right of setoff by Payor in good faith,
whether or not ultimately determined to be justified, shall not constitute an
Event of Default hereunder.
 
8.             No Waiver; Cumulative Rights.  No delay on the part of Payee in
the exercise of any power or right under this Note or under any other instrument
executed pursuant hereto shall operate as a waiver thereof, nor shall a single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right.
 
9.             Waiver.  Payor and all endorsers, sureties and guarantors of this
Note waive demand, presentment, protest, notice of dishonor, notice of
nonpayment, notice of intention to accelerate, notice of acceleration, notice of
protest and any and all lack of diligence or delay in collection or the filing
of suit hereon which may occur, and agree to all extensions and partial
payments, before or after maturity, without prejudice to Payee.
 
10.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Kansas, without regard to the conflicts
of law principles thereof.
 
11.           Headings.  The headings of the sections of this Note are inserted
for convenience of reference only and shall not be deemed to constitute a part
hereof.
 
12.           Usury.  All agreements between Payor and Payee, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to Payee for the use, forbearance or detention of the money to be loaned
hereunder or otherwise, exceed the maximum amount permissible under applicable
law.  If from any circumstances whatsoever fulfillment of any provision of this
Note or of any other document evidencing, securing or pertaining to the
indebtedness evidenced hereby, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, then
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstances the Payee shall ever receive
anything of value as interest or deemed interest by applicable law under this
Note or any other document evidencing, securing or pertaining to the
indebtedness evidenced hereby or otherwise an amount that would exceed the
highest lawful rate, such amount that would be excessive interest shall be
applied to the reduction of the principal amount owing under this Note or on
account of any other indebtedness of Payor to Payee relating to this Note, and
not to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal of this Note and such other indebtedness, such excess shall
be refunded to Payor.  In determining whether or not the interest paid or
payable with respect to any indebtedness of Payor to Payee, under any specific
contingency, exceeds the highest lawful rate, Payor and Payee shall, to the
maximum extent permitted by applicable law, (i) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest, (ii) amortize,
prorate, allocate and spread the total amount of interest throughout the full
term of such indebtedness so that the actual rate of interest on account of such
indebtedness is uniform throughout the term thereof and/or (iii) allocate
interest between portions of such indebtedness, to the end that no such portion
shall bear interest at a rate greater than that permitted by law.  The terms and
provisions of this Section 12 shall control and supersede every other
conflicting provision of all agreements between Payor and Payee.
 
 
4

--------------------------------------------------------------------------------

 
 
13.           Successors and Assigns.  All of the stipulations, promises and
agreements in this Note made by or on behalf of Payor shall bind the successors
and assigns of Payor, whether so expressed or not, and shall inure to the
benefit of the respective successors and assigns of Payor and Payee.  Any
assignee of Payor or Payee shall agree in writing prior to the effectiveness of
such assignment to be bound by the provisions hereof.  Payor may not assign its
obligations hereunder without the prior written consent of Payee.
 
14.           Severability.  In the event any one or more of the provisions
contained in this Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Note shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.
 
15.           Notices.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given to the
person to whom such communication was addressed (i) on the date of delivery if
delivered in person; (ii) on the first business day after being sent by fax,
provided that the successful transmission of the fax has been confirmed through
a confirmation function sheet provided by the fax machine used for such
transmission; (iii) on the third business day following the deposit thereof in
the United States Mail, provided it is mailed by certified mail, return receipt
requested and postage prepaid and properly addressed; or (iv) on the second
business day after being sent by air courier.  Furthermore and notwithstanding
the foregoing, an electronic communication (“Electronic Notice”) shall be deemed
written notice for purposes of this Section 16 if sent with return receipt
requested to the electronic mail address specified by the receiving party in a
signed writing in a nonelectronic form.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.  Any
party hereto may from time to time, by written notice to the other parties,
designate a different address, which shall be substituted for the one specified
in the Purchase Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Convertible Secured Promissory Note on and as of the date first set forth above.
 


 

 
PAYOR:
              UNITED STATES OIL & GAS CORPORATION           By: /s/Alex Tawse  
  Name: Alex Tawse      Title: President                        PAYEE:      
/s/ Jeff Turnbull
   
Jeff Turnbull
 

 
                                                                           
 
6

--------------------------------------------------------------------------------

                                                                          